                      Case 1:75-cv-03073-LAP Document 684 Filed 06/26/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                          CHLARENS ORSLAND
Corporation Counsel                               100 CHURCH STREET                                    Phone: (212) 356-2086
                                                  NEW YORK, NY 10007
                                                                                                  E-mail:corsland@law.nyc.gov


                                                                        June 26, 2020



        BY ECF
        Hon. Loretta A. Preska
        United States District Court
        Southern District of New York
        United States Courthouse
        500 Pearl Street,
        New York, N.Y. 10007

                          Re: Benjamin v. Brann
                              75-CV-3073 (LAP)

        Dear Judge Preska:

                On behalf of the defendants in the above captioned action, I write in response to
        Plaintiffs’ letter of June 25, 2020 (ECF Doc. No. 683) (“Pl. Letter”), asking the Court to resolve
        the pending heat motion. Defendants certainly have no objection to this request, but presume the
        matter will be addressed by the Court at an appropriate time.

                While the issues raised in Plaintiffs’ letter are only tangentially related to the issues raised
        in the pending motion, I do wish to briefly address Plaintiffs’ concerns about the ability of the
        Department of Correction (“DOC” or the “Department”) to address high heat conditions in the
        jails. As a threshold matter, we dispute the assertion that lock-in procedures are “draconian,”
        ameliorative measures are “ineffective,” and that DOC is “knowingly exposing the plaintiff class
        to extreme heat and serious risk of heat-related illness.” See Pl. Letter at p. 2. The Department’s
        policy is to prepare in advance every year for high heat conditions, and while the older buildings
        on Rikers Island do not allow for air-conditioning, DOC staff is very attentive to this issue, and
        takes the necessary precautions to maximize safety.

               The heart of the Department’s Summer Heat Plan is its collaboration with Correctional
        Health Services (“CHS”), which operates under the auspices of the City’s municipal hospital
        system, Health + Hospitals (“H+H”). As Your Honor may recall from last year’s
        correspondence, inmates who are identified as Heat Sensitive are housed in air-conditioned
        quarters (with some security exceptions), unless they decline the transfer. The Department has
         Case 1:75-cv-03073-LAP Document 684 Filed 06/26/20 Page 2 of 2



since added 145 air-conditioned beds for this summer, and currently about 58% of the overall
population are housed in air-conditioned quarters. In addition, the Department also closed the
Brooklyn Detention Complex, which did not have air-conditioning and was the subject of
complaints by Plaintiffs’ counsel last year.

        I will not list the many ameliorative measures taken by the Department, but will point out
that DOC did address some deficiencies from last year, including adding 200 additional fans.
Currently, as set forth in the DOC Summer Heat Plan 2020, all non-air-conditioned units have at
least two industrial pedestal fans, and many have three or four. All common areas have two to
six fans installed. A sufficient supply of summer clothing has been provided, staff has been
trained to recognize signs of heat exhaustion, and cambros of ice are available. I am aware of
Plaintiffs’ point that some inmates in restricted forms of housing might not benefit from fans, but
the Department does have a legal obligation to balance security concerns with safety concerns,
and is attentive to the other ameliorative measures. A copy of the Heat Plan is annexed as Exh.
“A” and it can also be reviewed at
https://www1.nyc.gov/assets/doc/downloads/pdf/Heat_Action_Plan_n.pdf

       I am hopeful that this Plan will reassure Plaintiffs’ counsel of the Department’s
commitment to keeping the jails safe and healthy. Of course, the parties will be in touch
throughout the summer, and we will continue to work with counsel on any heat-related concerns
that may arise. As always, we appreciate the Court’s attention to these matters.

                                                             Respectfully yours,



                                                             /s/
                                                             Chlarens Orsland
                                                             Assistant Corporation Counsel



cc:    Veronica Vela, Esq.
       Robert Quackenbush, Esq.
       David Billingsley, Esq.
       Legal Aid Society
       Via ECF




                                               -2-
